Name: 2007/511/EC: Council Decision of 15 February 2007 on the conclusion, on behalf of the Community, of an Arrangement between the European Community and the Republic of Iceland and the Kingdom of Norway on the modalities of the participation by those States in the European Agency for the Management of Operational Cooperation at the External Borders of the Member States of the European Union
 Type: Decision
 Subject Matter: cooperation policy;  international law;  EU institutions and European civil service;  tariff policy;  Europe;  international affairs
 Date Published: 2007-07-20

 20.7.2007 EN Official Journal of the European Union L 188/15 COUNCIL DECISION of 15 February 2007 on the conclusion, on behalf of the Community, of an Arrangement between the European Community and the Republic of Iceland and the Kingdom of Norway on the modalities of the participation by those States in the European Agency for the Management of Operational Cooperation at the External Borders of the Member States of the European Union (2007/511/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 62(2)(a) and Article 66 in conjunction with the first sentence of the first subparagraph of Article 300(2) and the first subparagraph of Article 300(3) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas: (1) According to Article 21(3) of Council Regulation (EC) No 2007/2004 of 26 October 2004 establishing a European Agency for the Management of Operational Cooperation at the External Borders of the Member States of the European Union (2), countries associated with the implementation, application and development of the Schengen acquis are to participate in the Agency. The modalities of their participation are to be determined in further arrangements to be concluded between the Community and those countries. (2) Following the authorisation given to the Commission on 7 October 2004, negotiations with the Republic of Iceland and the Kingdom of Norway for an Arrangement on the modalities of the participation by those States in the European Agency for the Management of Operational Cooperation at the External Borders of the Member States of the European Union have been concluded. (3) In accordance with Articles 1 and 2 of the Protocol on the position of Denmark annexed to the Treaty on European Union and to the Treaty establishing the European Community, Denmark is not taking part in the adoption of this Decision and is not bound by it, or subject to its application. Since this Decision builds upon the Schengen acquis under the provisions of Title IV of Part Three of the Treaty establishing the European Community, Denmark should, in accordance with Article 5 of the said Protocol, decide within a period of six months after the Council has adopted this Decision whether it will implement it in its national law or not. (4) This Decision constitutes a development of provisions of the Schengen acquis in which the United Kingdom does not take part, in accordance with Council Decision 2000/365/EC of 29 May 2000 concerning the request of the United Kingdom of Great Britain and Northern Ireland to take part in some of the provisions of the Schengen acquis (3). The United Kingdom is therefore not taking part in its adoption and is not bound by it, or subject to its application. (5) This Decision constitutes a development of provisions of the Schengen acquis in which Ireland does not take part, in accordance with Council Decision 2002/192/EC of 28 February 2002 concerning Irelands request to take part in some of the provisions of the Schengen acquis (4). Ireland is therefore not taking part in its adoption and is not bound by it, or subject to its application. (6) According to Council Decision 2007/512/EC (5), and pending its final conclusion at a later date, the Arrangement has been signed on behalf of the Community on 1 February 2007. (7) The Arrangement should be concluded, HAS DECIDED AS FOLLOWS: Article 1 The Arrangement between the European Community and the Republic of Iceland and the Kingdom of Norway on the modalities of the participation by those States in the European Agency for the Management of Operational Cooperation at the External Borders of the Member States of the European Union is hereby approved on behalf of the Community. The text of the Arrangement is attached to this Decision (6). Article 2 The President of the Council is hereby authorised to designate the person empowered to deposit on behalf of the Community the instrument of approval provided for in Article 9(1) of the Arrangement in order to express the consent of the Community to be bound. Done at Brussels, 15 February 2007. For the Council The President W. SCHÃ UBLE (1) Opinion of the European Parliament of 12 December 2006 (not yet published in the Official Journal). (2) OJ L 349, 25.11.2004, p. 1. (3) OJ L 131, 1.6.2000, p. 43. (4) OJ L 64, 7.3.2002, p. 20. (5) See page 17 of this Official Journal. (6) See page 19 of this Official Journal.